DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.	

Claim Rejections - 35 U.S.C. § 103

	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious before the effective filling date of the claimed invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
	Claim 1 is rejected under 35 U.S.C. § 103 (a) as being unpatentable over Schaum et al. (US 2001/0045167 A1) in view of Bolognini (US 2011/0146510 A1).
	With respect to claim 1, Schaum et al.  (Fig.1) teaches a processing device configured to process a printed sheet 1 having an embossing device 4 (Fig.2, para [0023] and claim 3) configured to perform 5emboss-processing of a sheet 1 and a final processing device 5, 6 and 8-12 configured to perform final working processing of a surface of the sheet, wherein the final 
Schaum et al. does not teach a varnish which is applied to both surfaces of the sheet.
Bolognini (Fig.3) teaches a processing device 10 configured to apply a varnish to both surfaces of a sheet (para [0059]), the varnishing device includes a first varnishing impression cylinder 12, a second varnishing impression cylinder 12’ and a skeleton cylinder 15b which is arranged between the first varnishing impression cylinder and the second varnishing impression cylinder and is configured to receive the sheet from the first varnishing impression cylinder ([0059]).  Note that the use of a skeleton cylinder for receiving a sheet from an upstream cylinder is conventional as apparent from the fact that applicant does not provide any specific structure of the skeleton cylinder. 
In view of the teaching of Bolognini, it would have been obvious to one of ordinary skill in the art to modify the processing device of Schaum et al. by substituting the vanishing device which applies a vanish to both side of a sheet as taught by Bolognini in place one of the final processing device such as one of varnishing devices 8-12 of Schaum et al. including a conventional skeleton cylinder in place of the cylinder 15b of Bolognini in order to achieve a desired processing device configuration for applying a varnish to both side of a printed sheet giving the user a choice of alternating varnishing operation of a printed sheet if in fact Bolognini does not teach the use of a skeleton cylinder. 
Claims 2 and 3 are rejected under 35 U.S.C. § 103 (a) as being unpatentable over Schaum et al. in view of Bolognini as applied to claim 1 above, and further in view of  Stadler et al. (US 6,443,058 B1).
	With respect to claim 2, Schaum et al. as modified by Bolognini teaches a processing device having the structures as recited. See the explanation of Schaum et al. and Bolognini above. 

Stadler et al. (Fig.1) teaches a processing device 1 having an embossing device 8 which comprises a single-diameter impression cylinder 23 and a single-diameter plate cylinder 24 including a hard embossing die i.e., a single-diameter impression cylinder 23 including an inherent sheet holding device (also, see Schaum et al. [002]) and a first plate holding device configured to hold a first plate 25 (col.5, lines 38-40), a single-diameter plate cylinder 24 including a second plate holding device configured to hold a second 25plate 26 (Col.3, lines 22-25 and col.5, lines 38-40).

 	 In view of the teaching of Stadler et al., it would have been obvious to one of ordinary skill in the art to modify the processing device of Schaum et al. as modified by Bolognini by substituting the embossing device having a single-diameter impression cylinder and a single-diameter plate cylinder including plate holding devices as taught by Stadler et al.  in place of the embossing device of Schaum et al. as modified by Bolognini in order to achieve a configuration of an desired embossing device so as to have an effective impression area corresponding to one sheet and to be able to contact/separate from the impression cylinder (Schaum et al., paras [0023-0026]) in a processing machine for desired embossing operation giving the user a choice of printing and finishing operation.
With respect to claim 3, the selection of a desired plate such as an intaglio printing plate or a relief printing plate to be operated with the first and second holding plate would be obvious depending upon of an embossing device's configuration in order to get best possible embossing operation.  Note that Stadler et al. teaches that the cylinder covers i.e., an embossing plate 25 and  a plate 26 can be exchanged and clamped on the cylinders 23 and 24 (col.5, lines 42-54).

Response to Arguments

	Applicants' arguments filed on May 12, 2021 have been fully considered but they are not persuasive in view of the new ground(s) of rejection(s). 
 	
Conclusion
         	
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wadlinger et al. discloses art in a processing device having an embossing device and a varnishing device. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. 
Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony Nguyen whose telephone number is (571)272-2169.  The examiner can normally be reached on Mon-Fri. 8:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David M. Gray can be reached on 571-272-2119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/Anthony H Nguyen/
Primary Examiner, Art Unit 2853